Citation Nr: 9923408	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-15 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Don Hayden, Counsel

INTRODUCTION

The veteran, who served on active duty from April 1968 to 
November 1973, has appealed a February 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Los Angeles, California (RO), which continued a previously 
assigned 30 percent rating for post-traumatic stress disorder 
(PTSD).  


REMAND

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disabilities, insofar as can practicably be 
determined.  They are primarily established by comparing 
objective examination findings with the criteria set forth in 
the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  

An allegation of increased disability generally establishes a 
well-grounded claim for an increased rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The veteran has asserted 
that PTSD has increased in severity, establishing a well-
grounded claim for an increased rating.  The VA has a duty to 
assist the veteran in the development of the facts pertinent 
to his claim for an increased rating.  38 U.S.C.A. § 5107(a) 
(West 1991).  

In essence, the veteran asserts that the last VA examination 
was inadequate because the examiner did not have all of his 
records.  He also asserts that the Global Assessment of 
Functioning (GAF) score of 41 indicates more than a 30 
percent impairment; he believes at least 70 percent.  He also 
believes that the part of the GAF score representing the 
impairment resulting from PTSD should be separately stated.  
If such is possible, the Board concurs.  

According to a letter from R. E. Barker, M.D. written in 
December 1988, submitted in March 1991, the veteran had 
initially been evaluated in the Parole Outpatient Clinic in 
November 1986 and had been seen on a regular basis since 
then.  He had chronic depression with chronic suicidal 
ideation with episodic suicidal threats.  In addition, there 
was a severe and disabling personality disorder which, at the 
time, prevented his holding a job.  The diagnoses were 
depression with psychotic features and borderline personality 
disorder.  

The report of a September 1988 VA hospitalization shows that 
the veteran had been discharged from another VA hospital in 
August 1988, after being hospitalized for about seven months.  
He had previously been hospitalized in June and August 1987; 
apparently all hospitalizations were for depression and being 
suicidal.  It was recorded that he had last worked four years 
before and was on probation for one felony and two 
misdemeanor convictions.  The pertinent diagnoses following 
the September 1988 VA hospitalization were dysthymia and 
borderline personality disorder features.  It was recommended 
that he not return to full-time employment for approximately 
a month after discharge.  

During a November 1990 VA examination, the veteran reported 
that while in Vietnam he was supposed to have searched some 
prisoners for weapons.  He said that he must have missed 
something, because one of the prisoners had a grenade which 
was used to kill himself and three of the veteran's buddies.  
He said that he had "blacked out" the experience until 
several years ago, when it had come up in a group therapy 
session.  The examiner said that the veteran presented the 
symptomatology of PTSD.  The pertinent diagnostic impressions 
were history of major depressive disorder, PTSD, and history 
of borderline personality disorder.  In April 1991, the 
examiner said that, after reviewing the veteran's chart and 
seeing him again, it was obvious that the veteran had had 
recurrent depressive episodes with suicide attempts and PTSD.  
The diagnoses of major depressive disorder and PTSD were 
considered to be separate.  Also in April 1991, the RO 
obtained VA outpatient treatment records, including 
outpatient mental hygiene clinic records from the Loma Linda 
VA facility covering the period from October 1984 to March 
1991.  

Although official records do not reflect that the veteran 
engaged in combat with the enemy while in Vietnam, service 
connection for PTSD was granted in 1991 without corroboration 
of his claimed stressors.   

Following a May 1993 VA examination, the diagnostic 
impression was changed to PTSD with depression with psychotic 
features.  The examiner said that after reviewing the 
situation with the veteran, in retrospect, he thought that 
the depression was associated with PTSD.  The examiner had 
previously examined the veteran in November 1990 and April 
1991.  VA outpatient mental hygiene clinic notes made in 
April and June 1997 show a diagnosis of schizoaffective 
disorder.  

In November 1997, the RO obtained VA outpatient treatment 
records, including outpatient mental hygiene clinic records 
from the Loma Linda VA facility covering the period from 
August 1996 to June 1997.  

During a January 1998 VA examination, it was recorded that 
the veteran was undergoing outpatient treatment in the mental 
hygiene clinic once every two months.  It was also recorded 
that he had not worked since his release from incarceration 
in 1986 and had been receiving disability Social Security 
benefits since March 1989.  During the examination, the 
veteran reported that several times a month he experienced a 
depressed mood which was severe enough to immobilize him for 
several days, each time.  The pertinent diagnoses were PTSD 
and schizoaffective disorder, depressive type.  The examiner 
said that the PTSD symptoms had increased since 2 friends had 
committed suicide in the past year, and that the diagnosis of 
schizoaffective disorder, depressive type, replaced the 
diagnosis of depression with psychotic features.  The GAF 
score was 46; in the past year it had been 41.  

At a videoconference hearing in March 1999, conducted in lieu 
of an in-person Travel Board hearing, the veteran testified 
that he was being seen by the VA every other month for PTSD 
at Loma Linda VA Medical Center, and that all three of his 
treating physicians had said that he was totally and 
permanently disabled by PTSD.  Hearing transcript (T.) at 3-
4.  He testified that he had been a bus driver but had to 
leave because he could not stand people and had been a 
cashier in a convenience store in 1983.  He "flipped out" 
and was hospitalized.  Id. at 6.  He said that he had been 
denied vocational rehabilitation by the VA and had been 
reevaluated as unemployable by the Social Security 
Administration in 1998.  Id. at 7.  

He reported being hospitalized for 18 months at Wadsworth and 
Long Beach.  Id. 12.  He recalled the incident in service of 
the grenade exploding after being assaulted while working as 
a bus driver.  Id. at 15.  He said that his treating 
physician had told him he could not work because of PTSD and 
was to make a note to that effect in his record.  Id. at 16.  
He said that he spent his days walking by himself; he tried 
to read newspapers and watch television, but had problems 
concentrating.  Id. at 18.  He had played cards with a group 
of 12 people, but quit after 5 of them committed suicide.  
Id. at 13, 19.  He recalled seeing a mess hall being blown 
up, apparently by a terrorist group, while stationed in 
Germany.  He believed that his symptoms were becoming more 
intense and more frequent.  He had been treated by the VA for 
depression since 1986.  Id. at 23-24.  Treatment had been at 
VA facilities in Wadsworth, Long Beach and Loma Linda.  Id. 
at 26.  As part of the unemployability reevaluation by the 
Social Security Administration in 1998 he had been examined 
by 2 psychiatrists.  Id. at 27.  

In July 1999, the veteran submitted copies of VA outpatient 
treatment records, including outpatient mental 
hygiene/psychiatric clinic records from the Loma Linda VA 
facility covering the period from February 1997 to early 
March 1999, ending about a week before the video conference 
hearing.  The veteran waived initial review by the RO.  Those 
records show diagnoses of schizoaffective disorder, 
schizophrenia and depression in addition to PTSD.  Following 
an interview in March 1999, the diagnosis was PTSD/ 
schizoaffective disorder.  The GAF score was 41; it was noted 
that there were serious symptoms affecting the activities of 
daily living.  The examiner did not specify how much each 
disorder affected the activities of daily living.  

The relationship between PTSD and the other diagnosed 
psychiatric disorders and the degree of functional impairment 
produced by PTSD and any related disorders is pertinent to 
the claim for an increased rating.  The degree of functional 
impairment produced by any psychiatric disorders unrelated to 
PTSD is also pertinent to determine if there is any 
functional impairment which should not be considered in 
rating PTSD and related disorders.  38 C.F.R. § 4.14 (1998).  
(The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided).  

Any additional VA outpatient mental hygiene clinic records 
pertaining to the veteran, the vocational rehabilitation 
file, and any recent Social Security records are pertinent to 
the claim.  Also, since the veteran has testified that the 
symptoms have increased in intensity and frequency, he should 
be afforded another examination that addresses the matters 
presented below.  Thus, to comply with the duty to assist, 
the case is remanded for the following additional 
development:

1.  Copies of all relevant VA inpatient 
and outpatient medical records from the 
Wadsworth, Loma Linda and Long Beach VA 
facilities, including mental hygiene 
clinic records, dating back to about 
1986, and the veteran's VA vocational 
rehabilitation file should be obtained 
and associated with the claims file.  
Copies of the records already on file, 
including those submitted by the veteran 
in July 1999, need not be obtained.  

2.  After obtaining the consent of the 
veteran, copies of pertinent records 
should be obtained from the Parole 
Outpatient Clinic in Los Angeles, where 
he reportedly was treated by Dr. Barker, 
and associated with the claims file.  

3.  Copies of the records, including 
medical records, pertaining to the 
veteran's 1998 reevaluation by the Social 
Security Administration and a copy of any 
Social Security decision should be 
obtained and associated with the claims 
file.  

4.  After the above has been completed to 
the extent possible and any additional 
evidence has been associated with the 
claims folder, the veteran should be 
examined by a psychiatrist.  The 
examination should be performed by a 
board certified or otherwise well-
qualified psychiatrist who has not 
previously examined the veteran.  It is 
suggested that the veteran also be given 
psychological tests with PTSD subscales, 
the results of which should be considered 
by the examining psychiatrist.  The 
claims file, as supplemented by all 
additional evidence obtained, and a copy 
of this remand must be made available to 
the examiner for review, the receipt of 
which should be acknowledged in the 
examination report.  The examiner should 
report all psychiatric diagnoses, 
specifically stating whether PTSD, any 
personality disorders, and any psychoses 
are found, and whether they are separate 
entities or whether PTSD as likely as not 
caused or aggravated another disorder.  
In determining this, the claims folder 
must be reviewed so that the chronology 
of the veteran's various psychiatric 
diagnoses will be considered. 

The psychiatric examination report should 
contain a detailed account of all 
psychiatric symptoms and manifestations.  
If there are multiple disorders deemed to 
be separate from PTSD, the examiner 
should try to specify which symptoms are 
associated with each of the disorders.  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
examiner must also comment on the extent 
to which PTSD and any related disorders 
affect occupational and social 
functioning, without consideration of any 
unrelated disorder.  The examiner is 
asked to express an opinion as to which 
of the following criteria best describe 
the veteran's psychiatric disability 
picture due solely to PTSD and any 
related disorders:  

(1) A mental condition has been 
formally diagnosed, but symptoms are 
not severe enough either to 
interfere with occupational and 
social functioning or to require 
continuous medication;

(2) Occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication;

(3) Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, and mild 
memory loss (such as forgetting 
names, directions or recent events); 
or 

(4) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of highly 
learned material or forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing or 
maintaining effective work and 
social relationships; or 

(5) Occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

(6) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

The examiner should provide a numerical 
score on the GAF Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV).  The examiner 
is asked to include a definition of the 
numerical GAF score assigned, as provided 
in DSM IV.  It would be extremely helpful 
if the examiner could state whether the 
GAF score would likely be higher were it 
not for any psychopathology unrelated to 
PTSD and, if so, about how much higher.  

5.  The RO should review the examination 
report to ensure full compliance with 
this remand, including the requested 
findings and opinion.  If the examination 
report does not conform to the 
instructions in this remand, it should be 
returned for corrective action.  

6.  After the foregoing has been 
accomplished to the extent possible, the 
RO readjudicate the veteran's claim for 
an increased rating for PTSD (with any 
related disorders).   

If the claim is not granted to the veteran's satisfaction, he 
and his representative should be furnished a supplemental 
statement of the case and afforded the regulatory time to 
respond.  Thereafter, the case should be returned to the 
Board, if in order, in compliance with the applicable 
procedures regarding the processing of appeals.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

